DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 21-24, 27, 28, 31, 32, and 55-61 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 08/27/2021 are acknowledged.  Claims 21-24 and 56 are amended and claims 58-61 are added. Claims under consideration in the instant office action are claims 21-24, 27, 28, 31, 32, and 55-61.
 Applicants' arguments, filed 08/27/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 21, 23, 27, 31, 55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Piqueras (Effectiveness of isofetamid, a new succinate dehydrogenase inhibitor fungicide, in the control of grapevine gray mold, Cien. Inv. Agr., 2013, 41(3), pp. 365-374) in view of Sano (US 2015/0296771) and Singh (Adjuvants Enhance Weed Control Efficacy of Foliar Applied Diuron 1, Weed Technology, 2002, 16(1), pp. 74-78). 22, 24, 28, 32, 56, and 58-61
Rejection
Piqueras teaches the use of isofetamid in the control of grapevine gray mold, a plant disease (see abstract)(e.g. applying to plants).  Piqueras teaches isofetamid as a highly effective fungicide against B. cinerea (see abstract).
Piqueras does not teach a silicone surfactant such as polyalkylene oxide-modified heptamethyltrisiloxane.  Piqueras does not teach 
Sano is drawn towards oil-based pesticidal suspensions comprising an organic silicone type surfactant (see abstract).  Sano teaches such compositions can comprise isofetamid, and teaches polyoxyethylene methyl polysiloxane as an exemplary nonionic silicone surfactant (paragraphs 0003, 0012, 0091).  Sano teaches a concentration of the active ingredient can be 60 ppm for foliage treatment (paragraph 0114).  Sano teaches flonicamid in an amount of 1% to 50% by weight of the composition, and as a consequence it would follow that similar actives would be formulated in a similar amount (paragraph 0092).  Sano teaches the silicone surfactant present in an amount of 0.1% to 50% by weight of the composition (paragraph 0092).  Such amounts would result in a ratio of 1:50 to 500:1 of the active to the surfactant.

It would have been obvious to one of ordinary skill in the art to combine a silicone surfactant such as polyalkylene oxide-modified heptamethyltrisiloxane with isofetamid, as suggested by Sano and Singh, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since silicone surfactants provide low toxicity and high surfactant potency as taught by Sano (paragraph 0003), and polyalkylene oxide-modified heptamethyltrisiloxane reduces surface tension and contact angle of pesticidal solutions as taught by Singh, with a reasonable expectation of success absent evidence of criticality of the particular steps.
Regarding the limitation wherein the weight ratio of the component (a) to the component (b) is from 1:500 to 50:1, Sano teaches flonicamid in an amount of 1% to 50% by weight of the composition, and as a consequence it would follow that similar actives would be formulated in a similar amount (paragraph 0092).  Sano teaches the silicone surfactant present in an amount of 0.1% to 50% by weight of the composition (paragraph 0092).  Such amounts would result in a ratio of 1:50 to 500:1 of the active to the surfactant.  Even though the range for the weight ratios as taught by Sano is not the same as the claimed weight ratios, Sano does teach an overlapping range of weight ratios, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of concentrations is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See .
Response to Arguments
	Applicant argues that the claimed invention has demonstrated unexpected results based on the Affidavit, filed 11/09/2020.  The Examiner respectfully disagrees since although the Affidavit, filed 11/09/2020, does demonstrate unexpected synergy between isofetamide and Silwet L-77 at a ratio of between 1:500 to 50:1, and that the scope of the claimed invention has been narrowed, such results are still not commensurate in scope with the claims, specifically in the scope of plant diseases and the scope of component (b).

Claims 22, 24, 28, 32, 56, and 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Piqueras (Effectiveness of isofetamid, a new succinate dehydrogenase inhibitor fungicide, in the control of grapevine gray mold, Cien. Inv. Agr., 2013, 41(3), pp. 365-374), Sano (US 2015/0296771), and Singh (Adjuvants Enhance Weed Control Efficacy of Foliar Applied Diuron 1, Weed Technology, 2002, 16(1), pp. 74-78) as applied to claims 21, 23, 27, 31, 55, and 57 above, and further in view of Wachendorff-Neumann (US 2015/0201616).
The teachings of Piqueras, Sano, and Singh are presented above.
Piqueras, Sano, and Singh do not teach controlling plant diseases of Cucurbitaceae crops such as Corynespora cassiicola.
Wachendorff-Neumann is drawn towards active compound combinations comprising an amidine compound and a fungicide for the treatment and protection of seed (see abstract).  Wachendorff-Neumann teaches isofetamid as the active fungicide (paragraph 0024), and that such combinations can treat powdery mildew pathogens such as Sphaerotheca species and Corynespora cassiicola (paragraphs 0209, 0237).
Corynespora cassiicola by administering isofetamid, as suggested by Wachendorff-Neumann, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Wachendorff-Neumann teaches that combinations comprising isofetamid can treat pathogens such as Sphaerotheca species and Corynespora cassiicola (paragraphs 0209, 0237), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 21-24, 27, 28, 31, 32, and 55-61 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628    

/SAVITHA M RAO/Primary Examiner, Art Unit 1629